NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 14, 2017* 
                                 Decided June 16, 2017 
                                             
                                         Before 
 
                      JOEL M. FLAUM, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 17‐1192 
 
TRACY HERTEL,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of 
                                                 Indiana, South Bend Division. 
      v.                                          
                                                 No. 3:10cv9 
YOLANDA MILLER‐LEWIS &                            
JULIE LAWSON                                     Jon E. DeGuilio, 
      Defendants‐Appellees.                      Judge. 
                                              

                                       O R D E R 

        Tracy Hertel, a former Indiana prisoner, sued the warden and property manager 
at St. Joseph County Jail after legal materials he had brought there were confiscated and 
then either lost or destroyed. The district court concluded that no jury could find that 
Hertel suffered an actual injury from the loss of his documents, and granted summary 
judgment sua sponte for the defendant jail officials. Hertel appeals. Because he has 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. Rule 34(a)(2)(C). 
No. 17‐1192                                                                           Page 2 
 
pointed to no evidence suggesting that he was prevented from accessing the courts, we 
affirm the judgment. 
           
        Hertel spent two weeks in the St. Joseph County Jail before being transferred to 
the Indiana Department of Correction’s Reception and Diagnostic Center to begin 
serving his sentence for drug offenses. When he was transferred, jail officials 
confiscated a voluminous quantity of legal materials (forty pounds’ worth) he had 
brought with him. Among the materials were two letters that Hertel says were to serve 
as evidence in a legal‐malpractice claim that he intended to bring against his public 
defender, Philip Skodinski. The first of these letters allegedly was written by Hertel and 
asked Skodinski to request an “appeal bond” on his behalf. The second allegedly was 
Skodinski’s response acknowledging that he would do so. Skodinski never applied for 
the appeal bond and so Hertel remained in custody during his criminal appeal. 
          
        Although Hertel and the defendant jail officials agree that the legal materials are 
missing, their accounts of the underlying circumstances diverge. According to the 
defendants, property manager Yolanda Miller‐Lewis and Warden Julie Lawson ensured 
that Hertel’s family was contacted to pick up the legal materials in accordance with the 
jail’s policy, but over time the materials were lost or misplaced. According to Hertel, 
Miller‐Lewis told him, incorrectly, that he could not have the materials in prison and 
then, after his transfer, intentionally destroyed them. 
         
        Hertel thus brought this federal action under 42 U.S.C. § 1983 against 
Miller‐Lewis and Lawson. His complaint spanned 122 pages, named more than 
30 defendants, and alleged, among other things, conspiracy, defamation, and violations 
of his constitutional rights. The district court screened Hertel’s initial complaint and 
subsequent amended complaint under 28 U.S.C. § 1915A, dismissing most claims and 
defendants but allowing Hertel to proceed on allegations that Miller‐Lewis and Lawson 
had violated his First Amendment right of access to the courts by confiscating and 
destroying his legal materials. As he alleged, Miller‐Lewis was responsible for the 
destruction of his papers, and Lawson knew of this but did nothing about it. Hertel also 
sued Lawson in her official capacity, alleging that she was the jail’s official policymaker 
and had condoned a policy or custom of carelessness regarding inmates’ personal 
effects. 
         
        Hertel then moved for summary judgment. His motion rested upon a series of 
requests to admit facts under Federal Rule of Civil Procedure 36 that he had sent to 
opposing counsel via certified mail but that had gone unanswered. He contended that 
No. 17‐1192                                                                           Page 3 
 
these requests for admission—which would have established that Miller‐Lewis and 
Lawson both were personally involved in the intentional destruction of his paperwork 
and that Lawson had condoned a custom of such destruction—were admitted by 
default. Hertel also submitted his own affidavit and those of two family members, each 
of which described unsuccessful efforts to retrieve his legal materials from the jail. This 
evidence, Hertel argued, established the defendants’ liability for restricting his right to 
access the courts. 
           
        The defendants moved to withdraw and amend the default admissions, and 
promptly filed their own motion for summary judgment. Hertel, they acknowledged, 
indeed had mailed his requests to admit to their counsel, but they pointed out that he 
had not filed them electronically (as required in cases involving prisoner litigants) until 
after the deadline for doing so had passed. Each defendant also submitted her own 
affidavit contradicting the key contents of Hertel’s affidavits and the default 
admissions. 
          
        The district court denied the cross‐motions for summary judgment. In reaching 
this determination, the court allowed the defendants to amend the admissions, but it 
went on to explain that conflicting evidence and credibility determinations remained 
over whether the defendants intentionally deprived Hertel of his legal documents (and 
thereby hindered his efforts to file civil lawsuits). 
         
        The defendants moved for summary judgment a second time, emphasizing that 
neither defendant had destroyed Hertel’s paperwork intentionally and that 
Lawson—who, they said, was not the policymaker for the jail—could not be held liable 
in her official capacity. Hertel responded with much of the same evidence as before, 
including his own affidavits that accused Miller‐Lewis of destroying his papers and 
Lawson of condoning such behavior. The court again denied summary judgment to the 
defendants, reiterating that questions of fact remained over the defendants’ 
participation in losing Hertel’s materials. 
         
        After holding a scheduling conference, the court issued an order expressing the 
need for Hertel to “identify the exact underlying non‐frivolous legal claims he 
intend[ed] to pursue with respect to his access to courts claim,” and directing him to 
“specifically identify what papers were stolen (including a description of those papers) 
relative to each claim” and “explain how the loss of those papers negatively impacted 
that particular claim.” 
          
No. 17‐1192                                                                             Page 4 
 
        Hertel responded, essentially restating his earlier allegations, and the court 
followed with a detailed, written order explaining why his claim was likely appropriate 
for summary judgment. The court stressed that Hertel had yet to show how he was 
constitutionally hindered from filing a lawsuit against Skodinski in state court at the 
time he filed this federal action. The court informed the parties—and Hertel explicitly, 
because he was proceeding pro se—that “without admissible documentary evidence 
such as affidavits (as distinct from argument) to support Hertel’s having been denied 
access to the courts to sue Skodinski for legal malpractice at the time he filed this 
lawsuit, summary judgment may be granted for the Defendants with final judgment 
entered against Hertel.” 
          
        Hertel responded by submitting a signed declaration, asserting that the 
confiscated paperwork, including the two letters regarding Skodinski’s confirmed 
obligation to seek an appeal bond, was “required to prosecute an action” against 
Skodinski and that without those documents he did not have a “fighting chance” to 
press his case in state court. The defendants did not respond to the court’s order. 
         
        The district court granted summary judgment for the defendants, finding that 
there was no genuine dispute of fact about whether Hertel was denied access to the 
courts in order to bring a malpractice action against Skodinski. The court acknowledged 
the statement in Hertel’s declaration that he needed his confiscated materials to have a 
“fighting chance,” but concluded that the declaration provided “little insight into how 
the Defendants prevented him from filing a complaint in state court at the time [he] 
learned of Skodinski’s alleged legal malpractice.” In the court’s view, the “fatal 
shortcoming” in his case was that the only harm he alleged to have suffered was his 
“forecasted unsuccessful state litigation,” and merely “speculative prejudice” was 
insufficient to establish a constitutional violation. 
         
        On appeal, Hertel first challenges the court’s decision to grant summary 
judgment to the defendants sua sponte. But a district court may grant summary 
judgment on its own initiative, even on grounds not argued by the winning party, so 
long as the losing party is given notice and a full opportunity to respond. Pactiv Corp. 
v. Rupert, 724 F.3d 999, 1001–02 (7th Cir. 2013). This is true even for a pro se litigant such 
as Hertel, though again appropriate notice must be given, particularly of the need to 
respond with admissible documentary evidence. Williams v. Wahner, 731 F.3d 731, 733 
(7th Cir. 2013). The district court warned Hertel accordingly, and he responded with 
both evidence and vigorous argument. We find nothing wrong with the procedure the 
district court followed. 
No. 17‐1192                                                                              Page 5 
 
         Hertel also takes issue with the district court’s conclusion that he suffered no 
actual injury from the loss of his legal papers. The district court, he notes, wrongly 
assumed that, at the time he filed his federal complaint, he still could have filed a 
legal‐malpractice action in state court. Indiana law, he maintains, requires plaintiffs to 
file a “tort claim notice” within 180 days of an alleged injury when suing attorneys 
employed by government entities, see Wright v. Elston, 701 N.E.2d 1227, 1233 (Ind. Ct. 
App. 1998), and he filed his federal suit long after this period. 
           
         Yet other than speculating that his case against Skodinski likely would fail 
without evidence of their correspondence, Hertel has not explained why he did not file 
a timely tort‐claim notice or suit against Skodinski. Speculative prejudice is not enough 
for an “actual injury.” See Rossi v. City of Chicago, 790 F.3d 729, 736 (7th Cir. 2015) 
(plaintiff was not denied access to courts despite failure of police to investigate his case 
where he knew all relevant facts and could have filed complaint). To establish an 
access‐to‐the‐courts violation, Hertel must show that he was kept from filing a 
complaint or that he actually lost a case because of the defendants’ intentional actions. 
See id.; Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006); Snyder v. Nolen, 380 F.3d 279, 
292 (7th Cir. 2004) (Easterbrook, J., concurring). And since Hertel did not point to 
anything that hindered his efforts to pursue a legal‐malpractice claim against 
Skodinski—at any point after he learned of the underlying facts for such a claim—he 
could not have suffered any such injury at the hands of the defendants. 
           
         Hertel also challenges the denial of his own, earlier motion for summary 
judgment, arguing that the district court should have considered the motion without 
regard to the defendants’ cross‐motion and evidence. But at summary judgment, 
district courts may consider any admissible evidence in the record. See Wheatley 
v. Factory Card and Party Outlet, 826 F.3d 412, 420 (7th Cir. 2016). As the district court 
recognized, the cross‐motions in this case argued “opposite sides of the same 
coin”—namely, whether defendants prevented Hertel from filing a malpractice action 
in state court (Miller‐Lewis, by intentionally losing his paperwork, and Lawson, by 
being complicit in her role as policymaker). The district court considered conflicting 
affidavits, as well as the defendants’ properly amended responses to Hertel’s requests 
to admit, and found genuine disputes of fact about the defendants’ alleged culpability 
that could be resolved only by a jury. See Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 
2014). And in any event, even if Hertel had established that Miller‐Lewis and Lawson 
were culpable for the loss of his paperwork, he still would have had to show that this 
loss caused him harm, and we already have concluded that he did not do so. 
          
No. 17‐1192                                                                  Page 6 
 
      We have considered Hertel’s other arguments and none has merit. The summary 
judgment in favor of Lawson and Miller‐Lewis is 
                                                                        AFFIRMED.